Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 6

TO

NOTE PURCHASE AGREEMENT

And

AMENDMENT NO. 1

TO FOURTH AMENDED AND RESTATED FEE LETTER

THIS AMENDMENT NO. 6 TO NOTE PURCHASE AGREEMENT and AMENDMENT NO. 1 TO FOURTH
AMENDED AND RESTATED FEE LETTER (this “Amendment”) dated as of February 24,
2016, is entered into among Navistar Financial Securities Corporation, as the
Seller (the “Seller”), Navistar Financial Corporation (“NFC”), as the Servicer
(in such capacity, the “Servicer”), New York Life Insurance Company (“NY Life”),
as a Managing Agent and as a Committed Purchaser, New York Life Insurance and
Annuity Corporation (“NYLIAC”), as a Managing Agent and as a Committed
Purchaser, Credit Suisse AG, New York Branch (“CS NYB”), as a Managing Agent,
Credit Suisse AG, Cayman Islands Branch (“CS CIB”), as a Committed Purchaser,
Alpine Securitization Corp. (“Alpine”), as a Conduit Purchaser, and Bank of
America, National Association (“Bank of America”; together with NY Life, NYLIAC,
CS NYB, CS CIB and Alpine, the “Purchaser Parties”), as Administrative Agent (in
such capacity, the “Administrative Agent”), as a Managing Agent and as a
Committed Purchaser. Capitalized terms used herein without definition shall have
the meanings set forth or incorporated by reference in the Agreement, the
Indenture or the Indenture Supplement, as applicable.

R E C I T A L S

A. The parties hereto (other than NY Life and NYLIAC) are parties to that
certain Note Purchase Agreement dated as of August 29, 2012 (as amended by
Amendment No. 1 to Note Purchase Agreement dated as of March 18, 2013, Amendment
No. 2 to Note Purchase Agreement dated as of September 13, 2013, Amendment No. 3
to Note Purchase Agreement dated as of March 12, 2014, Amendment No. 4 to Note
Purchase Agreement dated as of January 26, 2015, and Amendment No. 5 to Note
Purchase Agreement dated as of October 30, 2015, the “Agreement”).

B. The Administrative Agent, the Managing Agents, NFC and the Seller are parties
to the Fourth Amended and Restated Fee Letter, dated as of October 30, 2015 (the
“Fee Letter”).

C. NY Life and NYLIAC desire to become parties to the Agreement and the Fee
Letter.

D. The parties to the Agreement desire to further amend the Agreement as
hereafter set forth and the parties to the Fee Letter desire to amend the Fee
Letter as hereafter set forth.

E. NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Joinder of NY Life and NYLIAC.

 

  a.

Joinder. Effective as of the date hereof, each of NY Life and NYLIAC is hereby
made, and hereby becomes, a party to the Agreement as a



--------------------------------------------------------------------------------

  Committed Purchaser and Managing Agent thereunder and accepts and assumes all
the rights and obligations of a Committed Purchaser and Managing Agent
thereunder, including, without limitation, its Commitment set forth on its
signature page hereto. Each of NY Life and NYLIAC shall deliver to the Seller an
Investment Letter substantially in the form attached as Exhibit B to the
Agreement on the date hereof. Effective as of the date hereof, each of NY Life
and NYLIAC is hereby made, and hereby becomes, a party to the Fee Letter in its
capacity as a Managing Agent.

 

  b. Incremental Funding by NY Life and NYLIAC. The Servicer hereby requests
that NY Life and NYLIAC fund an Incremental Funding on the date hereof in
principal amount of $43,750,000 on a pro rata basis based on the respective
Commitments set forth on their signature pages hereto pursuant to the wire
instructions set forth in Section A of Schedule II hereto. Such Incremental
Funding shall be funded solely by NY Life and NYLIAC on the date hereof in
accordance with the terms of the Agreement and upon satisfaction of all
conditions precedent thereto specified in Section 2.03(b) of the Agreement
(except that the parties agree to waive the requirement in
Section 2.03(b)(vii)). The Seller hereby agrees to apply the proceeds of such
Incremental Funding on the date hereof to reduce the Funded Amount held by Bank
of America and the Funded Amount held by Credit Suisse AG, Cayman Islands
Branch, pro rata, pursuant to the wire instructions set forth in Section B of
Schedule II hereto.

 

  c. Consents. The parties hereto hereby consent to (i) the joinder of NY Life
and NYLIAC subject to the terms set forth in clause (a) above, (ii) the creation
and issuance by the Issuing Entity of additional Series 2012-VFN Notes in
connection with the joinder of NY Life and NYLIAC and, (iii) the non-ratable
Incremental Funding to be funded by NY Life and NYLIAC as set forth in clause
(b) above.

 

  d. Notices. NY Life’s and NYLIAC’s addresses for communications and notices
under the Agreement are set forth on Schedule I attached hereto, and Schedule I
to the Agreement shall be amended to add such notice addresses.

2. Amendments to Agreement.

a. The definition of “Alternate Rate” in Section 1.01 of the Agreement is hereby
amended by deleting the phrase “Deutsche Bank Alternate Rate” where it appears
therein and replacing it with the phrase “NY Life Alternate Rate, the NYLIAC
Alternate Rate”.

 

2



--------------------------------------------------------------------------------

b. The definition of “Committed Purchasers” in Section 1.01 of the Agreement is
hereby amended by deleting the phrase “Deutsche Bank” where it appears therein
and replacing it with the phrase “NY Life, NYLIAC”.

c. The definition of “Managing Agents” in Section 1.01 of the Agreement is
hereby amended by deleting the phrase “Deutsche Bank, in its capacity as a
Managing Agent for the Deutsche Bank Purchaser Group” where it appears therein
and replacing it with the phrase “NY Life, in its capacity as a Managing Agent
for the NY Life Purchaser Group, NYLIAC, in its capacity as a Managing Agent for
the NYLIAC Purchaser Group”.

d. The following new defined terms and definitions thereof are hereby added to
Section 1.01 of the Agreement in appropriate alphabetical order:

“NYLIAC” means New York Life Insurance and Annuity Corporation.

“NYLIAC Alternate Rate” for any Fixed Period for any Funding Tranche funded by
the NYLIAC Purchaser Group means an interest rate per annum equal to the NYLIAC
Spread above the Eurodollar Rate for such Fixed Period; provided, however, that
in the case of:

(i) any Fixed Period existing on or after the first day on which NYLIAC, in its
capacity as Managing Agent for the NYLIAC Purchaser Group, shall have determined
that the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for the NYLIAC Purchaser Group to fund
any Funding Tranche based on the Eurodollar Rate (and NYLIAC shall not have
subsequently determined that such circumstances no longer exist),

(ii) any Fixed Period of one to (and including) 13 days,

(iii) any Fixed Period relating to a Funding Tranche which is less than
$1,000,000, or

(iv) any Fixed Period with respect to which the Alternate Rate, for any reason,
becomes applicable on notice to the Administrative Agent of less than three
Business Days,

the “NYLIAC Alternate Rate” for each such Fixed Period shall be an interest rate
per annum equal to the Corporate Base Rate in effect on each day of such Fixed
Period. The “NYLIAC Alternate Rate” for any day on or after the occurrence of an
Early Redemption Event shall be an interest rate equal to 3.25% per annum above
the Corporate Base Rate in effect on such day.

“NYLIAC Purchaser Group” means NYLIAC, in its capacity as a Committed Purchaser
hereunder and each permitted assignee thereof.

 

3



--------------------------------------------------------------------------------

“NYLIAC Spread” shall be equal to the Program Rate for that portion of the
Funded Amount held by NYLIAC until such time as the CS Purchaser Group is
funding all or any portion of the Funded Amount pursuant to the Alpine Liquidity
Asset Purchase Agreement, in which event the NYLIAC Spread shall be 2.75% per
annum.

“NY Life” means New York Life Insurance Company.

“NY Life Alternate Rate” for any Fixed Period for any Funding Tranche funded by
the NY Life Purchaser Group means an interest rate per annum equal to the NY
Life Spread above the Eurodollar Rate for such Fixed Period; provided, however,
that in the case of:

(i) any Fixed Period existing on or after the first day on which NY Life, in its
capacity as Managing Agent for the NY Life Purchaser Group, shall have
determined that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for the NY Life Purchaser
Group to fund any Funding Tranche based on the Eurodollar Rate (and NY Life
shall not have subsequently determined that such circumstances no longer exist),

(ii) any Fixed Period of one to (and including) 13 days,

(iii) any Fixed Period relating to a Funding Tranche which is less than
$1,000,000, or

(iv) any Fixed Period with respect to which the Alternate Rate, for any reason,
becomes applicable on notice to the Administrative Agent of less than three
Business Days,

the “NY Life Alternate Rate” for each such Fixed Period shall be an interest
rate per annum equal to the Corporate Base Rate in effect on each day of such
Fixed Period. The “NY Life Alternate Rate” for any day on or after the
occurrence of an Early Redemption Event shall be an interest rate equal to
3.25% per annum above the Corporate Base Rate in effect on such day.

“NY Life Purchaser Group” means NY Life, in its capacity as a Committed
Purchaser hereunder and each permitted assignee thereof.

“NY Life Spread” shall be equal to the Program Rate for that portion of the
Funded Amount held by NY Life until such time as the CS Purchaser Group is
funding all or any portion of the Funded Amount pursuant to the Alpine Liquidity
Asset Purchase Agreement, in which event the NY Life Spread shall be 2.75% per
annum.

 

4



--------------------------------------------------------------------------------

e. The definition of “Purchaser Group” in Section 1.01 of the Agreement is
hereby amended by deleting the phrase “the Deutsche Bank Purchaser Group” where
it appears therein and replacing it with the phrase “the NY Life Purchaser
Group, the NYLIAC Purchaser Group”.

f. Section 7.01 of the Agreement is hereby amended in its entirety as follows:

“Ratings. To the extent that any rating provided with respect to any CP Notes or
any rating on the Notes obtained by NFC, the Transferor or any Purchaser by any
rating agency is conditional upon the furnishing of documents or the taking of
any other action by the Transferor or NFC in connection with the transactions
contemplated by this Agreement, the Transferor or NFC, as applicable, shall use
all commercially reasonable efforts to furnish such documents and take any such
other action. NFC will pay all fees of any rating agency with respect to the
monitoring and surveillance of any rating on the Notes obtained by NFC, the
Transferor or any Purchaser.”

g. Exhibit A to the Agreement is hereby replaced in its entirety with Exhibit A
attached hereto.

3. Amendments to Fee Letter. Section 4 of the Fee Letter is amended by adding
the following subsections (d) and (e) immediately after subsection (c):

“(d) All fees payable to New York Life Insurance Company as a Managing Agent or
any Purchaser within the New York Life Purchaser Group pursuant to the Note
Purchase Agreement or any other Series Document shall be paid to the following
account or to such other account as may be designated by New York Life Insurance
Company, as Managing Agent for the New York Life Purchaser Group:

 

  Bank Name:          JPMorgan Chase Bank   Acct Name:          New York Life
Insurance Company   ABA #:          021-000-021   Acct#:          008-9-00687  
Ref:          NAVMT 2012-VFN

(e) All fees payable to New York Life Insurance and Annuity Corporation as a
Managing Agent or any Purchaser within the NYLIAC Purchaser Group pursuant to
the Note Purchase Agreement or any other Series Document shall be paid to the
following account or to such other account as may be designated by New York Life
Insurance and Annuity Corporation, as Managing Agent for the New York Life
Purchaser Group:

 

  Bank Name:          JPMorgan Chase Bank   Acct Name:          New York Life
Insurance and Annuity Corporation   ABA #:          021-000-021   Acct#:     
    323-8-47382   Ref:          NAVMT 2012-VFN”

 

5



--------------------------------------------------------------------------------

4. Representations and Warranties. The Seller hereby represents and warrants to
each of the Purchaser Parties that, after giving effect to this Amendment, no
potential Early Redemption Event or Early Redemption Event has occurred and is
now continuing, and NFC hereby represents and warrants to each of the Purchaser
Parties that, after giving effect to this Amendment, no potential Early
Redemption Event, Early Redemption Event or Servicer Termination Event has
occurred and is now continuing.

5. Effect of Amendment. All provisions of the Agreement and the Fee Letter, as
amended by this Amendment, remain in full force and effect. After this Amendment
becomes effective, all references in the Agreement to “this Agreement”,
“hereof”, “herein” or words of similar effect referring to the Agreement in the
Agreement or in any other document relating to the Seller’s securitization
program shall be deemed to be references to the Agreement as amended by this
Amendment. After this Amendment becomes effective, all references in the Fee
Letter to “this Fee Letter”, “hereof”, “herein” or words of similar effect
referring to the Fee Letter in the Fee Letter or in any other document relating
to the Seller’s securitization program shall be deemed to be references to the
Fee Letter as amended by this Amendment. This Amendment shall not be deemed to
expressly or impliedly waive, amend or supplement any provision of the Agreement
or the Fee Letter other than as set forth herein.

6. Conditions Precedent. The effectiveness of this Amendment is subject to
(i) receipt (whether by e-mail, facsimile or otherwise) by the Administrative
Agent of counterparts of this Amendment executed by each of the other parties
hereto, (ii) receipt by the Administrative Agent of a certificate of the Seller
and of the Servicer, each dated the date hereof, as to due execution,
incumbency, good standing and other customary corporate matters, (iii) receipt
by each Managing Agent of opinions of counsel to the Seller and the Servicer,
dated as of the date hereof, reasonably satisfactory in form and substance to
the Managing Agents and their counsel, covering corporate and enforceability
matters and such other matters as the Managing Agents may reasonably request and
addressed to each Managing Agent, (iv) receipt by NY Life and NYLIAC of legal
opinions covering the matters set forth in the legal opinions delivered pursuant
to Sections 4.04 and 4.05 of the Agreement on the Closing Date, or reliance
letters with respect to the previously delivered opinions or, if applicable,
opinion letters of more recent date covering substantially the same matters,
(v) receipt by each of NY Life and NYLIAC of any fees payable on the date hereof
pursuant to the fee letters executed in connection with this Amendment and
(vi) receipt by NY Life and NYLIAC of a ratings letter from DBRS, Inc. assigning
a rating of “AAA” to the Series 2012-VFN Notes purchased by the NY Life
Purchaser Group and the NYLIAC Purchaser Group.

7. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.

 

6



--------------------------------------------------------------------------------

9. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

[signatures commence on the following page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION, as the Seller By:  

                /s/ Mary Ellen Kummer

  Name:   Mary Ellen Kummer   Title:   Vice President and Treasurer

NAVISTAR FINANCIAL CORPORATION,

as the Servicer

By:  

                /s/ Mary Ellen Kummer

  Name:   Mary Ellen Kummer   Title:   Vice President and Treasurer

[signatures continue on the following page]

 

S-1

NAVMOT II Series 2012-VFN

Amendment No. 6 to Note Purchase Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION, as the Administrative Agent By:  

            /s/ Adarsh Dhand

  Name:   Adarsh Dhand   Title:   Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION,

as the Managing Agent

for the Bank of America Purchaser Group

By:  

            /s/ Adarsh Dhand

  Name:   Adarsh Dhand   Title:   Vice President

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

as the Committed Purchaser

for the Bank of America Purchaser Group

By:  

            /s/ Adarsh Dhand

  Name:   Adarsh Dhand   Title:   Vice President

[signatures continue on the following page]

 

S-2

NAVMOT II Series 2012-VFN

Amendment No. 6 to Note Purchase Agreement



--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE COMPANY,

as the Managing Agent

for the NY Life Purchaser Group

By:  

                /s/ Scott R. Seewald

  Name:   Scott R. Seewald   Title:   Vice President

NEW YORK LIFE INSURANCE COMPANY,

as the Committed Purchaser

for the NY Life Purchaser Group

By:  

                /s/ Scott R. Seewald

  Name:   Scott R. Seewald   Title:   Vice President Commitment: $50,000,000

[signatures continue on the following page]

 

S-3

NAVMOT II Series 2012-VFN

Amendment No. 6 to Note Purchase Agreement



--------------------------------------------------------------------------------

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION,

as the Managing Agent

for the NYLIAC Purchaser Group

By: NYL INVESTORS LLC, its Investment Manager By:  

            /s/ Scott R. Seewald

  Name:   Scott R. Seewald   Title:   Managing Director

NEW YORK LIFE INSURANCE AND ANNUITY CORPORATION,

as the Committed Purchaser

for the NYLIAC Purchaser Group

By: NYL INVESTORS LLC, its Investment Manager By:  

            /s/ Scott R. Seewald

  Name:   Scott R. Seewald   Title:   Managing Director

Commitment: $75,000,000

[signatures continue on the following page]

 

S-4

NAVMOT II Series 2012-VFN

Amendment No. 6 to Note Purchase Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG,

NEW YORK BRANCH,

as the Managing Agent

for the CS Purchaser Group

     

CREDIT SUISSE AG,

CAYMAN ISLANDS BRANCH,

as the Committed Purchaser

for the CS Purchaser Group

By:   

                /s/ Jason Muncy

      By:   

                /s/ Jason Muncy

   Name:    Jason Muncy          Name:    Jason D. Muncy    Title:    Vice
President          Title:    Authorized Signatory                   By:   

                /s/ Chris Fera

      By:   

                /s/ Chris Fera

   Name:    Chris Fera          Name:    Chris Fera    Title:    Vice President
         Title:    Authorized Signatory                  

ALPINE SECURITIZATION CORP.,

as a Conduit Purchaser

for the CS Purchaser Group

            By:   

Credit Suisse AG, New York Branch,

as its administrative agent

         By:   

                /s/ Jason Muncy

               Name:    Jason Muncy                Title:    Vice President   
         By:   

                /s/ Chris Fera

               Name:    Chris Fera                Title:    Vice President      
     

 

S-5

NAVMOT II Series 2012-VFN

Amendment No. 6 to Note Purchase Agreement



--------------------------------------------------------------------------------

Schedule I

 

NY Life

Purchaser Group                

  

Managing Agent & Committed Purchaser:

 

All notices of payments, written confirmations of wire transfers and any audit
confirmation:

 

New York Life Insurance Company

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention:    Investment Services

Private Group

2nd Floor

Fax: (908) 840-3385

 

with a copy sent electronically to:

 

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

 

All other communications:

 

New York Life Insurance Company

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention:    Private Capital Investors

2nd Floor

Fax: (908) 840-3385

 

with a copy sent electronically to:

 

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

 

and with a copy of any notices regarding defaults or Events of Default under the
Series Documents:

 

New York Life Insurance Company

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention:    Office of General Counsel

Investment Section, Room 1016

Fax: (212) 576-8340

 

Schedule I-1



--------------------------------------------------------------------------------

  

All funding requests should be emailed to:

 

Felicia_Beharry@nylinvestors.com

Murielle_Pierre-Louis@nylinvestors.com Alla_Fetter@nylinvestors.com

Julie_Peng@nylinvestors.com

NYLIAC

Purchaser Group                

  

Managing Agent & Committed Purchaser:

 

All notices of payments, written confirmations of wire transfers and any audit
confirmation:

 

New York Life Insurance and Annuity Corporation

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention:    Investment Services

Private Group

2nd Floor

Fax: (908) 840-3385

 

with a copy sent electronically to:

 

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

 

All other communications:

 

New York Life Insurance and Annuity Corporation

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention:    Private Capital Investors

2nd Floor

Fax: (908) 840-3385

 

with a copy sent electronically to:

 

FIIGLibrary@nylim.com

TraditionalPVtOps@nylim.com

 

Schedule I-2



--------------------------------------------------------------------------------

  

and with a copy of any notices regarding defaults or Events of Default under the
Series Documents:

 

New York Life Insurance Company

c/o NYL Investors LLC

51 Madison Avenue

2nd Floor, Room 208

New York, New York 10010-1603

Attention:    Office of General Counsel

Investment Section, Room 1016

Fax: (212) 576-8340

 

All funding requests should be emailed to:

 

Felicia_Beharry@nylinvestors.com

Murielle_Pierre-Louis@nylinvestors.com

Alla_Fetter@nylinvestors.com

Julie_Peng@nylinvestors.com

 

Schedule I-3



--------------------------------------------------------------------------------

Schedule II

A. Wire Instructions for Incremental Funding

 

From

  

Amount

  

Wire Instructions

  

Contact Information

New York Life Insurance and Annuity Corporation

   $26,250,000.00   

J.P. Morgan Chase Bank

ABA: 021000021

Acct Name: NFSC General Acct.

A/C: 144044969

   Herman Fein


331-332-4408

New York Life Insurance Company    $17,500,000.00   

J.P. Morgan Chase Bank

ABA: 021000021

Acct Name: NFSC General Acct.

A/C: 144044969

   Herman Fein


331-332-4408

A. Wire Instructions for Non-Pro Rata Principal Payments

 

To

  

Amount

  

Wire Instructions

  

Contact Information

Bank of America    $26,250,000.00   

Bank of America

ABA: 026009593

Acct Name: Securitization Wire Clearing

A/C: 290201 0656600

   Sean Walsh


980-386-0159

Credit Suisse    $17,500,000.00   

Bank of New York

ABA: 021000018

Acct Name: CS Agency Cayman Account

A/C: 8900492627

   K. Ryan Hylton


919-994-4814

 

Schedule II-1



--------------------------------------------------------------------------------

Exhibit A

Form of Notice of

Incremental Funding

[Letterhead of Navistar Financial Corporation]

 

A.    Proposed Incremental Funding Date:                         B.    Amount of
requested Incremental Funding with respect to Series 2012-VFN Note (must be more
than $5,000,000 (unless for any lesser remaining Maximum Funded Amount) but not
greater than remaining Maximum Funded Amount)    $                         C.   
Purchase Price ([    ]% of the Incremental Funded Amount to the Series 2012-VFN
Note) for the Bank of America Purchaser Group    $                         D.   
Purchase Price ([    ]% of the Incremental Funded Amount to the Series 2012-VFN
Note) for the NY Life Purchaser Group    $                         E.   
Purchase Price ([    ]% of the Incremental Funded Amount to the Series 2012-VFN
Note) for the NYLIAC Purchaser Group    $                         F.    Purchase
Price ([    ]% of the Incremental Funded Amount to the Series 2012-VFN Note) for
the Alpine Purchaser Group    $                         G.    Remaining Maximum
Funded Amount (after giving effect to the requested Incremental Funding)    $
                        H.    Certifications:   

 

  (a) The representations and warranties of Navistar Financial Securities
Corporation (“Transferor”) in the Note Purchase Agreement dated as of August 29,
2012 (as amended, the “Note Purchase Agreement”), among the Transferor, Navistar
Financial Corporation and the Purchasers, Managing Agents and Administrative
Agent named therein, are true and correct on the date hereof.

 

  (b) The conditions to the Incremental Funding specified in Section 2.03(b) of
the Note Purchase Agreement have been satisfied and/or will be satisfied as of
the applicable Incremental Funding Date.

 

NAVISTAR FINANCIAL CORPORATION By  

 

                      Authorized Officer

Date of Notice:                     

 

Exhibit A-1